Citation Nr: 1702520	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was remanded by the Board in May 2015 for additional development.  


FINDINGS OF FACT

A respiratory disability was not manifested during active service, and the only medical opinion evidence to address the relationship between any diagnosed respiratory disability and service weighs against the claim.  There is no competent and persuasive evidence that the Veteran's respiratory disability was caused by his exposure to asbestos in service and there is no competent and persuasive diagnosis of an asbestos-related disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include as a result of asbestos exposure, have not been met.  38 U.S.C.A. § §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in March 2011. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claim.  The examination report adequately provided the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duties to notify the appellant and assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 201); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to asbestos-related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims. M21-1, Part IV.ii.1.I.3 (November 19, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2016).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

The Veteran contends that he incurred a pulmonary disability during active service.  Specifically, the Veteran asserts that he has been diagnosed with asbestosis, which was incurred as a result of asbestos exposure during his service in the U.S. Navy. 

The Veteran served in the U.S. Navy from October 1967 to December 1969.  The Veteran's Form DD-214 indicates that his military occupational specialty (MOS) was that of a fireman apprentice.  The RO has conceded asbestos exposure in this case.

An August 2002 chest x-ray report was positive for bilateral interstitial fibrosis consistent with asbestosis.  

A January 2003 private treatment record reflects a diagnosis of pulmonary asbestosis.  Dr. S. Z. noted that the diagnosis was based on his occupational history of exposure to asbestos, abnormal physical exam, abnormal chest x-rays, and abnormal pulmonary function tests.  

In January 2013, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) examination for respiratory conditions.  The examiner noted the Veteran's reported history as a welder for two years in the Navy and also for 42 years post-service, as well as, smoking two packs of cigarettes per day for 10 years.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran was a welder for 42 years and he also did some welding in the Navy for two years.  The examiner found it less likely that the Veteran developed signs of asbestosis from his two years of welding for the Navy.  Chest x-rays taken the day after the VA DBQ examination were negative for findings to establish a diagnosis of occupational pneumoconiosis or pulmonary asbestosis.  In March 2013, the examiner noted that the Veteran needed a chest CAT scan to further evaluate his asbestos condition.  In particular, such was necessary to confirm the presence of asbestosis as the earlier August 2002 chest x-ray was positive while the current B-reader was negative upon examination.  In March 2013, a letter was sent to the Veteran informing him that his VA examiner recommended that he follow-up with his primary care provider for a chest CT scan.  The Veteran did so and submitted a March 2013 private chest x-ray report showing a diagnosis of evidence of asbestos exposure.  There were no pulmonary nodules or masses identified.

In September 2015 the Veteran underwent a VA examination by a board certified pulmonologist.  The examiner referenced the Veteran's reports of two acute exposures to asbestos while serving in the Navy.  The examiner noted that the Veteran was a qualified welder prior to entering the service.  After leaving active duty, the examiner noted that the Veteran went on to work as a welder and as a laborer in a local shipyard and then as a welder for a paper company for another 32 years, which was noted as additional potential sources of exposures to asbestos.  With regards to the Veteran's reports as well as the notations from the record that he has asbestosis, the examiner noted that there were several key points underlying the pathophysiology of asbestosis that needed to be made regarding this Veteran.  The examiner reported that a one or two time acute exposure is generally not a significant risk factor for developing the disease.  Asbestosis generally occurred with multiple exposures across a long time (American Lung Association, Mayo and Johns Hopkins Clinic, American College of Pulmonologist, et al.)  The exposures limited in time as reported by the Veteran did not place him at high risk for developing the disease.  The examiner also reported that the Veteran's pulmonary function tests (PFTs) clearly show obstructive changes associated with his tobacco use rather than restrictive changes associated with lung scarring from asbestos fibers.  The mild reductions in DLCO were noted by the examiner as due to smoking rather than asbestosis.  The examiner noted that the imaging at this time was read as having interstitial disease but PFTs do not support the x-ray diagnosis of asbestosis.  The chest x-ray noted that the Veteran had interstitial disease, but the CT scan of the chest did not confirm that diagnosis, and the examiner noted that CT scanning was the far more reliable test for interstitial lung disease, including for asbestosis.  The examiner then reported that the chest x-rays of record were superseded by the CT scans and should be discarded in favor of the CT scan results.  

The examiner noted that the PFTs diagnosed obstructive disease (COPD) and asbestosis would not result in obstruction, as COPD would.  The examiner noted that the Veteran's chest imaging showed exposure to asbestos, not necessarily asbestosis in the form of mild pleural plaques.  Notably, the examiner reported that the presences of plaques were not necessarily diagnostic of asbestos lung disease.  The examiner noted that repeat x-rays performed in January 2013 failed to show any signs of asbestosis or asbestos exposure.  A CT scan performed in March 2013, also showed no interstitial fibrosis of asbestosis.  The examiner concluded that there was no evidence in the claims file that supported the diagnosis of asbestosis let alone that he had asbestosis as the result of any putative exposures in the Navy.  The examiner reported that it was more likely than not that the symptoms he exhibited were due to his obstructive disease from many years of smoking.

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a respiratory disability to include as due to asbestos exposure. 

Initially, the Board notes that while the Veteran has made assertions that he has a diagnosis of asbestosis, the evidence of record indicates that the he has no such diagnosis.  In this regard, the Board finds that September 2015 VA examination report is probative evidence that at no time during the course of the appeal did the Veteran have a diagnosis of asbestosis.  The Board notes that the September 2015 VA examiner provided a detailed analysis that concluded that the Veteran had COPD but no diagnosis of asbestosis.  The examiner explained that while a review of the record showed diagnoses of asbestosis as noted in private treatment records and chest x-rays, that CT scans were the most reliable testing for interstitial lung disease, including for asbestosis and that chest x-rays should be superseded by any CT scans.  The examiner then noted that CT scans performed in March 2013 showed no interstitial fibrosis of asbestosis.  Here, the Board notes that while the record shows various diagnoses and impressions and chest x-rays indicated the presences of asbestosis, each of those reports was based upon chest x-rays which the September 2015 VA examiner specifically reported should be superseded by CT scans which were the correct method to diagnosis asbestosis.  Therefore, the Board finds that September 2015 VA examination report is probative that the Veteran does not have a current diagnosis of asbestosis.  

With regards to whether the Veteran's other respiratory conditions to include COPD are related to service, the Board finds that the preponderance of evidence is against the Veteran's claim.  Here, the Board notes that there are no reports or treatments for a respiratory condition in the Veteran's service treatment records.  Additionally, the first instance of the Veteran being treated for a respiratory disorder was in 2002 which is more than 30 years following separation from service.  The passage of many years between service separation and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the Board finds that the September 2015 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history, assertions, and examination that the Veteran's respiratory condition was not related to service but due to his history of tobacco use.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary, competent and persuasive medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran's respiratory disability is not related to service or any incident during service.  Furthermore, although the Veteran has claimed exposure to asbestos in service and VA has conceded such exposure, he has not been competently or persuasively diagnosed with any asbestos-related respiratory disability, so the Board finds that service connection for a respiratory disability based on inservice exposure to asbestos is not warranted.

While the Veteran is competent to report symptoms of a respiratory disability, he is not competent to relate a respiratory disability to asbestos exposure during active service as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a respiratory disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disability, to include as a result of asbestos exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


